DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “an array layer” at lines 4-5.  It is unclear whether said limitation is the same or different element of “an array layer” as recited at line 2.
Claim 8 recites the limitation “a first touch layer” at lines 1-2.  It is unclear whether said limitation is the same or different element of “a first touch layer” as recited at line 8 of claim 7.
Claim 8 recites the limitation “a first insulating layer” at line 2.  It is unclear whether said limitation is the same or different element of “a first insulating layer” as recited at line 8 of claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US PGPub 2016/0109998).
Re claim 1: Watanabe teaches (e.g. figs. 16, 17) a touch panel comprising: an array layer (210); a pixel defining layer (partition 245; e.g. paragraph 165) disposed on the array layer (210) and comprising an opening (245 has opening for defining pixel; hereinafter “O”); an anode layer (lower electrode 230; e.g. paragraph 178), disposed on the array layer (210) in the opening (O) of the pixel defining layer (245); an organic light-emitting layer (EL layer 250; e.g. paragraph 169) disposed on the anode layer (230) in the opening (O) of the pixel defining layer (245); an encapsulation layer (370) covering the pixel defining layer (245) and the organic light-emitting layer (250); a first touch layer (conductive layer 14; e.g. paragraph 85) disposed on the encapsulation layer (370) and composed of silver nanowires (14 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); a first insulating layer (300) disposed on the first touch layer (14) and composed of at least one of silicon nitride and silicon oxide (300 is formed of inorganic oxide or nitride material; e.g. paragraphs 129, 131); a second touch layer (15) disposed on the first insulating layer (300) and composed of silver nanowires (15 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); and a second insulating layer (375) disposed on the second touch layer (15) and 
Re claim 2: Watanabe teaches (e.g. figs. 16, 17) a touch panel, comprising: an array layer (210); a pixel defining layer (partition 245; e.g. paragraph 165) disposed on the array layer (210) and comprising an opening (245 has opening for defining pixel; hereinafter “O”); an anode layer (lower electrode 230; e.g. paragraph 178), disposed on the array layer (210) in the opening (O) of the pixel defining layer (245); an organic light-emitting layer (EL layer 250; e.g. paragraph 169) disposed on the anode layer (230) in the opening (O) of the pixel defining layer (245); an encapsulation layer (370) covering the pixel defining layer (245) and the organic light-emitting layer (250); a first touch layer (conductive layer 14; e.g. paragraph 85) disposed on the encapsulation layer (370) and composed of silver nanowires (14 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); and a first insulating layer (300) disposed on the first touch layer (14).
Re claim 3: Watanabe teaches the touch panel according to claim 2, further comprising: a second touch layer (15) disposed on the first insulating layer (300) and composed of silver nanowires (15 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); and a second insulating layer (375) disposed on the second touch layer (15).
Re claim 4: Watanabe teaches the touch panel according to claim 3, wherein the second insulating layer (375) is composed of at least one of silicon nitride and silicon oxide (adhesive containing silica; e.g. paragraph 188).
Re claim 5: Watanabe teaches the touch panel according to claim 3, wherein the first insulating layer (300) is composed of at least one of silicon nitride and silicon oxide (300 is formed of inorganic oxide or nitride material; e.g. paragraphs 129, 131).
Re claim 7: Watanabe teaches (e.g. figs. 16, 17) a method for fabricating a touch panel, comprising: forming a pixel defining layer (partition 245; e.g. paragraph 165) on an array layer (210), wherein the pixel defining layer (245) comprises an opening (245 has opening for defining pixel; hereinafter “O”); sequentially forming an anode layer (lower electrode 230; e.g. paragraph 178) and an organic light-emitting layer (EL layer 250; e.g. paragraph 169) on an array layer (210) in the opening (O); forming an encapsulation layer (370) on the pixel defining layer (245) and the organic light-emitting layer (250); and sequentially forming a first touch layer (14) and a first insulating layer (300) on the encapsulation layer (370).
Re claim 8: Watanabe teaches the method according to claim 7, after the sequentially forming a first touch layer (14) and a first insulating layer (300) on the encapsulation layer (370), further comprising sequentially forming a second touch layer (15) and a second insulating layer (375) on the first insulating layer (370).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claims 2 and 7, respectively, above, and further in view of Choi (US PGPub 2016/0062520).
Re claim 6: Watanabe teaches the touch panel according to claim 2, wherein the encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer which are sequentially stacked in a direction away from the array layer, the first inorganic layer and the second inorganic layer are composed of at least one of silicon nitride, silicon carbonitride, and silicon oxide, and the organic layer is composed of at least one of propylene, hexamethyldisiloxane, polyacrylates, polycarbonates, and polystyrene.
Choi teaches (e.g. fig. 53) the encapsulation layer comprises a first inorganic layer (first inorganic layer 180; e.g. paragraph 105), an organic layer (organic layer 182; e.g. paragraph 107), and a second inorganic layer (second inorganic layer 184; e.g. paragraph 108) which are sequentially stacked in a direction away from the array layer (154), the first inorganic layer (180) and the second inorganic layer (184) are composed of at least one of silicon nitride, silicon carbonitride, and silicon oxide (silicon nitride and silicon oxide; e.g. paragraph 105, 108), and the organic layer (organic layer 182; e.g. paragraph 107) is composed of at least one of propylene, hexamethyldisiloxane, polyacrylates, polycarbonates, and polystyrene (acryl-based resin; e.g. paragraph 107).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the materials of the encapsulation multi layers as taught by Choi in the device of Watanabe in order to have the predictable result using known effective materials for encapsulation of organic display 
Re claim 10: Watanabe teaches substantially the entire method as recited in claim 7 except explicitly teaching the method wherein the encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer which are sequentially stacked in a direction away from the array layer, the first inorganic layer is formed on the organic light-emitting layer by chemical vapor deposition, the organic layer is formed on the first inorganic layer by inkjet printing or chemical vapor deposition, and the second inorganic layer is formed on the organic layer by chemical vapor deposition.
Choi teaches (e.g. fig. 53) the encapsulation layer comprises a first inorganic layer (first inorganic layer 180; e.g. paragraph 105), an organic layer(organic layer 182; e.g. paragraph 107), and a second inorganic layer (second inorganic layer 184; e.g. paragraph 108) which are sequentially stacked in a direction away from the array layer (154), the first inorganic layer (180) is formed on the organic light-emitting layer (176) by chemical vapor deposition (CVD; e.g. paragraph 105), the organic layer (182) is formed on the first inorganic layer (180) by inkjet printing (high flowability organic substance at low temperature is deposited; e.g. paragraph 107) or chemical vapor deposition, and the second inorganic layer (184) is formed on the organic layer (182) by chemical vapor deposition (CVD; e.g. paragraph 108).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the materials of the encapsulation multi layers as taught by Choi in the device of Watanabe in order to have the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 7 above, and further in view of Nakamura et al. (US PGPub 2010/0134735; hereinafter “Nakamura”).
Re claim 9: Watanabe teaches the method according to claim 7, wherein the organic light-emitting layer is deposited on the anode layer by a vapor deposition process and a mask plate.
Nakamura teaches (e.g. fig. 14A) the organic light-emitting layer (416) is deposited on the anode layer (pixel electrode under 416) by a vapor deposition process and a mask plate (416 deposited by a vapor deposition method and a shadow mask; e.g. paragraph 258).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the vapor deposition and masking method for depositing the organic light emitting layer as taught by Nakamura in the method of Watanabe in order to have the predictable result of using a known method that prevents degradation of the organic matter and ensures a working light emitting device.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 8 above, and further in view of Samproni (US PGPub 2014/0367255).
Re claim 11: Watanabe teaches substantially the entire method as recited in claim 8 except explicitly teaching the first touch layer (14) is formed by coating a transparent conductive solution on the encapsulation layer by inkjet printing, evaporating a solvent in the transparent conductive solution, and curing the transparent conductive solution with ultraviolet, and the second touch layer (15) is formed by coating the transparent conductive solution on the first insulating layer by inkjet printing, evaporating the solvent in the transparent conductive solution, and curing the transparent conductive solution with ultraviolet.
Samproni teaches the first touch layer (14 of Watanabe) is formed by coating a transparent conductive solution (nanoparticle silver within a carrier liquid solvent that evaporates after deposition; e.g. paragraph 27; hereinafter “S”) on the encapsulation layer (370 of Watanabe) by inkjet printing (printing; e.g. paragraph 27), evaporating a solvent (nanoparticle silver within a carrier liquid solvent that evaporates after deposition; e.g. paragraph 27) in the transparent conductive solution (S), and curing (curing stations which uses heat and pulsed light curing; e.g. paragraph 27) the transparent conductive solution (S) with ultraviolet, and the second touch layer (15 of Watanabe) is formed by coating the transparent conductive solution (S) on the first insulating layer (300) by inkjet printing (printing; e.g. paragraph 27), evaporating (nanoparticle silver within a carrier liquid solvent that evaporates after deposition; e.g. paragraph 27) the solvent in the transparent conductive solution (S), and curing (curing stations which uses heat and pulsed light curing; e.g. paragraph 27) the transparent conductive solution (S) with ultraviolet.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the silver nanoparticle solution and processing method as taught by Samproni in the method of Watanabe in order to have the predictable result of using a known method of processing the silver nanowire touch sensing electrodes of Watanabe since a printing method is a relatively low temperature process which prevents damaging the organic light emitting elements of the device of Watanabe.
Re claim 12: Watanabe in view of Samproni teaches the method according to claim 11, wherein the transparent conductive solution comprises silver nanowires (nanoparticle silver; e.g. paragraph 27 of Samproni).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822